Citation Nr: 0431988	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  04-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis or other 
respiratory disease due to asbestos exposure.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945 in the Army, and from February 1953 to February 1960 in 
the Air Force.

The appeal is from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  It is advanced on the docket of the 
Board of Veterans' Appeals for good cause.  38 C.F.R. 
§ 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case is essentially undeveloped.  An April 2003 letter 
from the RO to the veteran solicited information necessary to 
complete a form to search for service medical records.  It 
also identified a list of types of evidence that could 
substantiate the veteran's claim.  Except for noting that VA 
would obtain VA records, it places the whole burden of 
production of evidence on the veteran.  It did not mention 
his right to VA assistance to obtain evidence.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002).  It did not enclose forms for 
him to authorize VA to obtain evidence on his behalf.  
38 U.S.C.A. § 5102 (West 2002).

The RO requested information from the service departments 
about the veteran's exposure to asbestos.  There is no 
response of record.  There is no follow-up of record.  The 
form to provide information to facilitate a search for 
service medical records shows the veteran had no medical 
treatment while on active duty in either branch of service in 
which he served.  It is unclear whether the veteran or the 
National Personnel Records Center or other government archive 
returned the form.  VA did not follow-up with a request for 
personnel records, which might corroborate the veteran's 
testimony of asbestos exposure in service.

The veteran's claims file contains multiple references to 
sources of evidence upon which VA has not acted.  In a 
November 2003 hearing at the RO, he testified that he 
received a monetary settlement for asbestos exposure due to 
the work of a private attorney.  VA has not requested 
information from the attorney to discover the basis of the 
award.  The report of record from Healthscreen, Inc. 
recommended a repeat pulmonary function test, which has not 
been performed. 

The veteran testified at a July 2004 videoconference hearing 
before the undersigned that he first had lung or respiratory 
symptoms about two years after service, but first obtained 
treatment about 1984 from a doctor he named.  He reported VA 
treatment at Meridian and at Tuscaloosa from 1992 to 1995.  
He also testified that he was willing to authorize the 
release of records from the attorney who handled his private 
asbestos action.

In October 2004, he submitted a statement from a private 
orthopedist who noted his awareness of the veteran's 
asbestosis, but he did not authorize the Board to consider 
the evidence without initial review by the agency of original 
jurisdiction.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board 
cannot develop and consider evidence in the first instance 
without a waiver from the claimant).

Finally, the veteran has never had a VA examination.  VA 
denied the claim for failure of two necessary elements of 
substantiation of the claim, proof of asbestos exposure in 
service and lack of a current diagnosis of an asbestos-
related disease.  The medical evidence the veteran submitted 
noted lung parenchymal and pleuritic changes, which a NIOSH 
Certified B-Reader opined was caused by asbestos, if the 
exposure and latency were appropriate.  Another report noted 
that the veteran was at increased risk for development of 
bronchogenic carcinoma, mesothelioma, and other cancers, 
which the RO apparently interpreted as evidence that the 
veteran did not have a diagnosed asbestos-related disease.  
In light of these reports and the reported long latency of 
asbestos-related disease, this case provides sufficient 
grounds to warrant giving the veteran a VA examination and 
obtaining a VA medical opinion on medical questions pertinent 
to the claim.  38 C.F.R. § 3.159(c)(4) (2004).



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Tailor the notice of 
information and evidence necessary to 
substantiate the claim to the claim for 
asbestosis.

?	Request the veteran to authorize the 
release of legal and medical 
information from John Arthur Eaves, 
Attorney at Law, regarding any 
settlement of any legal action based 
on the veteran's exposure to 
asbestos, with especial interest in 
information showing the time, place, 
and circumstances of the exposure 
and the diagnosis of any asbestos-
related medical condition.  Ask for 
all of the medical evidence used in 
the private lawsuit related to the 
veteran's award.  

?	Request the veteran to authorized 
the release of information from Dr. 
Marsh, from about 1984 to the 
present, and from Dr. Melancon.  
Request any records the veteran 
authorizes VA to obtain.

?	Repeat the request for confirmation 
from the service departments of the 
veteran's exposure to asbestos in 
service, including a request for Air 
Force personnel records showing his 
duty assignments and specialties.

2.  Request VA outpatient records from 
Meridian and Tuscaloosa VA facilities 
from about 1992 to 1995.

3.  Schedule the veteran for VA 
pulmonology examination.  Provide the 
examiner with the claims file.

?	The examination is to include chest 
x-ray studies and any other tests 
appropriate to diagnose or rule out 
asbestos-related disease.  Obtain x-
ray interpretation by a NIOSH 
Certified B-Reader, if available.  
The x-ray reader should state such 
credential or lack thereof on the 
report.

?	The examiner must provide an opinion 
whether any finding is consistent 
with asbestos exposure.  If so, the 
examiner must provide an opinion 
whether any examination finding 
constitutes a disease.

4.  Readjudicate the claim for service 
connection for asbestosis.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




